[Cite as In re the Estate of Bond, 2017-Ohio-9076.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

IN RE THE ESTATE OF                                   C.A. No.       16AP0063
MILDRED BOND


                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF WAYNE, OHIO
                                                      CASE No.   2016 PB-V 000367


                                 DECISION AND JOURNAL ENTRY

Dated: December 18, 2017



        TEODOSIO, Judge.

        {¶1}     Jonnie Bond appeals the order of the Wayne County Court of Common Pleas,

Probate Division, entered on September 2, 2016, granting Amanda K. Slyder’s application to

administer the estate of Mildred Bond. We dismiss this attempted appeal for lack of jurisdiction.

        {¶2}     This Court is obligated to raise sua sponte questions related to our jurisdiction.

Whitaker-Merrell Co. v. Geupel Constr. Co., Inc., 29 Ohio St. 2d 184, 186 (1972). We only have

jurisdiction to hear appeals from final judgments.        Ohio Constitution, Article IV, Section

3(B)(2); R.C. 2501.02. In the absence of a final, appealable order, this Court must dismiss the

appeal for lack of subject matter jurisdiction. Lava Landscaping, Inc. v. Rayco Mfg., Inc., 9th

Dist. Medina No. 2930-M, 2000 Ohio App. LEXIS 176, *1 (Jan. 26, 2000).

        {¶3}     We have previously determined that an order appointing an administrator of an

estate is not a final and appealable order. In re Estate of Thomas, 9th Dist. Summit No. 27177,

2014-Ohio-3481, ¶ 9. See also In re Estate of Griffa, 9th Dist. Summit No. 25987, 2012-Ohio-
                                                   2


904, ¶ 9-10. Because appellant is challenging the trial court’s order granting Ms. Slyder’s

application to administer the estate, we conclude that we are without jurisdiction to consider the

appeal.

          {¶4}   The appeal is dismissed for lack of jurisdiction.

                                                                               Appeal dismissed.




          Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

          Costs taxed to Appellant.




                                                       THOMAS A. TEODOSIO
                                                       FOR THE COURT



SCHAFER, P. J.
CARR, J.
CONCUR.


APPEARANCES:

JOHN C. OBERHOLTZER, Attorney at Law, for Appellant.

ROBERT J. REYNOLDS, Attorney at Law, for Appellee.